IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


NY SENIUK,                               : No. 636 MAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
CLAIRE BIRNEY,                           :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.